IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-17-00110-CR

                            IN RE KELLY LEE DICKEY


                                 Original Proceeding



                           MEMORANDUM OPINION


       Relator Kelly Lee Dickey filed a petition for writ of mandamus on April 3, 2017.

In the petition, Relator asks this Court to issue an order directing the trial court to make

a ruling on his “motion to reopen time to file appeal.” Relator did not provide this Court

with a copy of the motion. See TEX.R.APP.P. 52.7. Accordingly, Relator’s petition for writ

of mandamus is denied.



                                                 AL SCOGGINS
                                                 Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed April 19, 2017




In re Dickey                                 Page 2